Citation Nr: 0204198	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-24 075	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUES

1.  Whether the reduction of the evaluation of the status 
post-operative arthrotomy and excision of the anterior horn 
and medial meniscus, including degenerative joint disease of 
the left knee, from 30 percent to 20 percent was proper, to 
include whether an increased disability rating is warranted.  

2.  Entitlement to an increased disability rating for a right 
knee disability characterized by lateral instability and 
crepitus, currently evaluated as 10 percent disabling.  

3.  Entitlement to an increased disability rating for 
degenerative joint disease of the right knee, currently 
evaluated as 10 percent disabling.  

(The issue of entitlement to a total disability rating based 
on individual unemployability will be the subject of a later 
decision.)  



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from October 1942 
to July 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from two rating actions of the Department 
of Veterans Affairs Regional Office (RO) in St. Petersburg, 
Florida.  Specifically, by a May 2000 rating action, the RO 
proposed to reduce the evaluation for the service-connected 
status post-operative arthrotomy and excision of the anterior 
horn and medial meniscus, including degenerative joint 
disease of the left knee, from 30 percent to 20 percent.  In 
addition, the RO confirmed the 10 percent disability rating 
for the veteran's service-connected right knee disability 
defined as lateral instability and crepitus and assigned a 
separate 10 percent disability evaluation for the 
service-connected degenerative joint disease of his right 
knee.  Also, the RO denied the issue of entitlement to a 
total disability rating based on individual unemployability.  

Subsequently, by an August 2000 rating action, the RO 
formerly reduced the evaluation for the service-connected 
status post-operative arthrotomy and excision of the anterior 
horn and medial meniscus, including degenerative joint 
disease of the left knee, from 30 percent to 20 percent, 
effective from November 1, 2000.  The veteran then perfected 
a timely appeal with respect to the ratings assigned to his 
service-connected left and right knee disabilities and to the 
denial of his claim for a total disability rating based on 
individual unemployability.  

With regard to the service-connected left knee disability, 
the Board notes that, in February 2000, the veteran initially 
submitted a claim for an increased rating for this disorder.  
In particular, he asserted that symptomatology associated 
with this disability had recently increased in severity.  
Thereafter, and throughout the current appeal, the veteran 
has continued to maintain that his service-connected left 
knee disability is more severe than the current rating 
indicates.  As such, the Board concludes that the issue on 
appeal, with respect to the veteran's service-connected left 
knee disability, is correctly stated as listed on the title 
page of this decision.  

With regard to the veteran's total rating claim, the Board 
has determined that, prior to a final adjudication of this 
issue, additional development of the claim is necessary.  The 
Board is, therefore, undertaking additional development on 
this issue pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9(a)(2)).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to be 
codified at 38 C.F.R. § 20.903.)  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  By an August 1999 rating action, the RO awarded a 
30 percent disability evaluation for the service-connected 
residuals of a left knee injury, effective from November 
1998, based upon examination findings of an increase in 
pertinent symptomatology.  

3.  By an August 2000 rating action, the RO reduced the 
30 percent evaluation for the service-connected status 
post-operative arthrotomy and excision of the anterior horn 
and medial meniscus, including degenerative joint disease of 
the left knee, to 20 percent, effective from November 2000.  

4.  The entire recorded history of the veteran's problems 
with his service-connected left knee disability did not 
reflect improvement in symptoms previously relied upon to 
assign the 30 percent rating.  

5.  The service-connected degenerative joint disease of the 
veteran's left knee is manifested by a noncompensable level 
of limitation of motion that is objectively confirmed by 
satisfactory evidence of painful motion.  

6.  The service-connected right knee disability characterized 
by lateral instability and crepitus, is manifested by 
moderate crepitus and instability which require the use of a 
walker to ambulate.  

7.  The service-connected degenerative joint disease of the 
veteran's right knee is manifested by a noncompensable level 
of limitation of motion that is objectively confirmed by 
satisfactory evidence of painful motion.  


CONCLUSIONS OF LAW

1.  The reduction of the 30 percent disability rating for the 
service-connected status post-operative arthrotomy and 
excision of the anterior horn and medial meniscus to 
20 percent, effective from November 1, 2000, was improper.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10, 
4.13, 4.71a, Diagnostic Code 5257 (2001).  

2.  The schedular criteria for a separate disability 
evaluation of 10 percent for the service-connected 
degenerative joint disease of the left knee have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.14, 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  

3.  The schedular criteria for an increased disability rating 
of 30 percent for the service-connected right knee disability 
characterized by lateral instability and crepitus have been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.71a, 
Diagnostic Code 5257 (2001).  

4.  The schedular criteria for a disability evaluation 
greater than 10 percent for the service-connected 
degenerative joint disease of the right knee have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete her claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the November 2000 
statement of the case informed the veteran of the evidence 
needed to substantiate his rating claims.  As such, VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claims.  A review of 
the claims folder in the present case indicates that the RO 
has procured the veteran's service medical records as well as 
all pertinent post-service medical reports identified by the 
veteran.  As the veteran has not cited any records of 
relevant post-service treatment, in addition to those that 
have already obtained and associated with the claims folder, 
and as he has been accorded a recent relevant VA examination 
during the current appeal, VA has no duty to assist him 
further in procuring evidence necessary to support his claim.  
Consequently, the Board finds that the requirements of the 
VCAA and its implementing regulations have been met by VA.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

I.  Propriety of Left Knee Rating Reduction

Service connection has been in effect for the veteran's left 
knee disability effective from July 1945.   A 20 percent 
evaluation was assigned effective from May 1980.  The RO 
based this rating on the VA outpatient treatment records 
dated in May and July 1980 which reflected findings of 
traumatic arthritis in, occasional buckling of, and modest to 
moderate crepitation along the inner aspect of, the veteran's 
left knee.  

Subsequently, by an August 1999 rating action, the RO awarded 
an increased evaluation of 30 percent for the veteran's 
service-connected left knee disability, effective from 
November 1998.  This grant was based on February 1999 
complaints of increasing left knee pain with movement as well 
as April 1999 X-rays showing advanced osteoarthritic changes 
most prominently in the veteran's medial compartment.  

Additionally, in May 1999, the veteran underwent a VA joints 
examination, at which time he described longstanding problems 
with his left knee.  Specifically, he complained of constant 
left knee pain and instability (on an average of once per 
week) but denied any locking.  He reported that he was taking 
medication for his knee pain.  A physical examination of the 
veteran's left knee demonstrated marked deformity, lateral 
instability, anterior-posterior instability, flexion of 
98 degrees, extension of zero degrees, and circumference of 
17 3/4 inches.  Recent X-rays taken of this joint showed 
degenerative joint disease.  The examiner noted that the 
ranges of motion of the veteran's knees included 
consideration of pain, fatigue, weakness, and incoordination 
and were altered by repetition.  With regard to the frequency 
of the veteran's flare-ups, the examiner reiterated the 
veteran's comment that his left knee remains in constant 
pain.  In pertinent part, the examiner diagnosed degenerative 
joint disease of the left knee.  

By a May 2000 rating action, the RO proposed to reduce the 
30 percent evaluation for the service-connected status 
post-operative arthrotomy and excision of the anterior horn 
and medial meniscus, including degenerative joint disease of 
the left knee, from 30 percent to 20 percent.  By a 
subsequent August 2000 rating action, the RO reduced the 
evaluation for the service-connected status post-operative 
arthrotomy and excision of the anterior horn and medial 
meniscus, including degenerative joint disease of the left 
knee, from 30 percent to 20 percent, effective from 
November 1, 2000.  

The RO's reduction in the rating assigned to the veteran's 
service-connected left knee disability was based upon the 
results of the VA joints examination conducted in April 2000.  
According to the report of this evaluation, the veteran 
reported having a history of knee pain, weakness, stiffness, 
swelling, instability, locking, easy fatigability, and lack 
of endurance.  He described having several flare-ups a day of 
severe intensity with each one lasting one hour, with 
precipitating factors involving physical activities such as 
walking or standing, and with alleviating factors of rest and 
medication.  The veteran did not describe any episodes of 
dislocation or recurrent subluxation.  

A physical evaluation of the veteran's left knee demonstrated 
no edema, effusion, redness or heat, or abnormal movements 
(with the exception of a guarding movement of the left knee); 
tenderness on the medial aspect; a noticeable limp on the 
left leg; no significant callosities or break down or unusual 
shoe wear pattern; flexion from 0 to 70 degrees; extension 
from 70 to 0 degrees; painful motion; left thigh 
circumference which was one inch less than the right thigh; 
equal calf measurement; crepitus (more on the left than the 
right); two one-inch well-healed and nontender scars on the 
medial aspect; no lateral instability; negative Lachman's and 
anterior drawer tests; and a positive McMurray's test.  

Additionally, the examiner explained that the veteran's left 
knee began to hurt at 40 degrees of flexion and continued to 
do so until reaching the maximal flexion of 70 degrees; that 
pain, fatigue, weakness, and lack of endurance following 
repetitive use during flare-ups produced an additional 
limitation of motion estimated to be at 30 to 40 percent; and 
that the veteran's knee pain had a measurable functional 
impact.  The examiner diagnosed status post-operative 
arthrotomy and excision of the anterior horn of the medial 
meniscus of the left knee as well as degenerative joint 
disease of the left knee due to the status post-operative 
arthrotomy and excision of the anterior horn of the medial 
meniscus of the joint.  

Disagreeing with the RO's decision to reduce the rating 
assigned to the service-connected left knee disability, the 
veteran perfected a timely appeal.  Throughout the present 
appeal, the veteran has asserted that the reduction in the 
30 percent rating awarded to his service-connected left knee 
disability to 20 percent was not warranted because this 
disorder is, in fact, more severe than the currently assigned 
20 percent evaluation indicates.  In particular, the veteran 
has cited a tremendous increase in his knee pain and 
instability.  See, e.g, September 2001 travel board hearing 
transcript (T.) at 3-7, 9-12.  

With respect to the propriety of the rating reduction, the 
law provides that the duration of a rating is measured from 
the effective date assigned until the effective date of the 
actual reduction.  See, Brown v. Brown, 5 Vet. App. 413 
(1993).  Where a rating has continued for five years or more 
at the same level, the requirements of 38 C.F.R. § 3.344(a) 
and (b) must be satisfied in order to effect a proper 
reduction of that rating.  38 C.F.R. § 3.344(c).  However, 
where the disability rating was in effect for less than five 
years, the provisions of 38 C.F.R. § 3.344 are inapplicable.  
In the present case, the 30 percent evaluation for the 
veteran's service-connected left knee disability was in 
effect for only two years (from November 1998 until November 
2000).  Consequently, the provisions of 38 C.F.R. § 3.344(a) 
and (b) are not applicable in this case.  

Nevertheless, several general VA regulations are applicable 
to all rating decisions regardless of the time that the 
rating endures, including 38 C.F.R. §§ 4.1, 4.2, 4.10, and 
4.13 (2001).  In accordance with these regulations, in a 
rating-reduction case, the adjudicator must determine if the 
evidence of record shows an actual change in the disability 
by reviewing the entire recorded history of the condition.  
Not only must it be determined than an improvement in a 
disability has actually occurred, but that such improvement 
reflects improvement in the ability to function under the 
ordinary conditions of life and work.  See, Brown, 5 Vet. 
App. 413.  Further, before a rating reduction can be made, it 
must be determined that the examinations reflecting such a 
change are thorough.  38 C.F.R. §§ 4.2, 4.13 (2001).  

In the August 1999 rating action, the RO granted a 30 percent 
disability evaluation for the service-connected residuals of 
a left knee injury pursuant to Diagnostic Code 5257, which 
rates impairment resulting from recurrent subluxation or 
lateral instability.  Diagnostic Code 5257 provides for a 
10 percent rating for knee impairment characterized by slight 
recurrent subluxation or lateral instability, a 20 percent 
evaluation for knee impairment defined as moderate recurrent 
subluxation or lateral instability, and a 30 percent rating 
for knee impairment manifested by severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  

The bases of the RO's August 1999 award of a 30 percent 
evaluation for the veteran's service-connected residuals of a 
left knee injury were essentially the findings shown at the 
May 1999 VA joints examination.  As previously noted in this 
decision, the May 1999 evaluation indicated the veteran's 
complaints of constant left knee pain which required 
medication as well as instability which occurred on an 
average of once per week.  Further, this examination 
demonstrated advanced osteoarthritic changes most prominently 
in the veteran's medial compartment (by recent X-rays), 
marked deformity, lateral instability, anterior-posterior 
instability, flexion of 98 degrees, extension of zero 
degrees, and circumference of 17 3/4 inches.  

In the August 2000 rating action, the RO reduced the 
30 percent disability evaluation for the service-connected 
status post-operative arthrotomy and excision of the anterior 
horn and medial meniscus, including degenerative joint 
disease, pursuant to Diagnostic Codes 5010 and 5260.  
Traumatic arthritis, substantiated by X-ray findings, will be 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010.  Degenerative arthritis established by 
X-ray findings will be rated on the basis of limitation of 
motion of the specific joint or joints involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  See also, 38 C.F.R. § 4.71a, 
Diagnostic Code 5260 (which rates impairment resulting from 
limitation of flexion of the leg) as well as 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (which evaluates impairment 
resulting from limitation of extension of the leg).  

The Board acknowledges that the RO reduced the evaluation of 
the veteran's service-connected left knee disability pursuant 
to the appropriate diagnostic code which rates impairment 
resulting from traumatic arthritis.  However, as the Board 
will discuss in the subsequent section regarding an increased 
rating for the veteran's service-connected left knee 
disability, an evaluation of 30 percent is not warranted 
based on impairment resulting from arthritis of his left 
knee, including limitation of motion of this joint.  As such, 
the Board will adjudicate the propriety of the reduction in 
the rating for the veteran's service-connected left knee 
disability under Diagnostic Code 5257, which, as has been 
discussed in this decision, rates impairment resulting from a 
knee disability, to include recurrent subluxation and lateral 
instability.  

Having reviewed the entire medical history of the veteran's 
service-connected left knee disability, the Board finds that 
the evidence present at the time of the August 2000 rating 
reduction did not reflect improvement in his left knee 
disability such that a rating reduction from 30 percent to 
20 percent was warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  In this regard, the Board observes that the April 
2000 VA joints examination, upon which the RO relied to 
reduce the veteran's service-connected left knee disability 
rating, presented a symptom picture largely indistinguishable 
from that seen in the earlier May 1999 VA joints examination.  

Specifically, pertinent pathology shown at the May 1999 VA 
examination included advanced osteoarthritic changes most 
prominently in the veteran's medial compartment, marked 
deformity, lateral instability, and anterior-posterior 
instability.  These findings clearly warranted an award of 
30 percent based on severe recurrent subluxation or lateral 
instability pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257.  

Moreover, significant relevant symptomatology shown at the 
subsequent April 2000 VA examination included tenderness on 
the medial aspect, a noticeable limp on the left leg, 
crepitus, a positive McMurray's test, as well as the 
veteran's continued complaints of knee pain, weakness, 
stiffness, swelling, instability, and locking.  These 
findings represent a consistent portrayal of the condition of 
the veteran's service-connected left knee disability as 
significantly limiting his activity.  

Thus, interpreting the reports of the examinations in light 
of the whole recorded history (see, 38 C.F.R. § 4.1), and by 
resolving reasonable doubt in the veteran's favor, the Board 
finds that the entire record did not show improvement in his 
service-connected left knee disability so as to support a 
reduction from a 30 percent rating to a 20 percent evaluation 
for this disorder.  The Board must conclude, therefore, that 
restoration of the 30 percent disability rating for the 
service-connected status post-operative arthrotomy and 
excision of the anterior horn and medial meniscus is 
warranted, pursuant to Diagnostic Code 5257.  

II.  Increased Ratings

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet.App. 55, 58 (1994). 

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

As the Board discussed in the prior portion of this decision, 
restoration of the 30 percent rating for the veteran's 
service-connected left knee disability, defined as status 
post-operative arthrotomy and excision of the anterior horn 
and medial meniscus, is warranted, pursuant to Diagnostic 
Code 5257.  Also as previously noted in this decision, 
Diagnostic Code 5257 provides for a 10 percent rating for 
knee impairment characterized by slight recurrent subluxation 
or lateral instability, a 20 percent evaluation for knee 
impairment defined as moderate recurrent subluxation or 
lateral instability, and a 30 percent rating for knee 
impairment manifested by severe recurrent subluxation or 
lateral instability.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  

Further, the veteran's service-connected left knee disability 
includes degenerative joint disease.  Traumatic arthritis, 
substantiated by X-ray findings, will be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  Degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 
10 percent is for application for each such major joint or 
group of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  

According to the Diagnostic Code which rates impairment 
resulting from limitation of flexion of the leg, evidence 
that flexion of the leg is limited to 60 degrees will result 
in the assignment of a noncompensable evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.  Evidence that flexion of the 
leg is limited to 45 degrees warrants the award of a 
10 percent disability rating.  Id.  Evidence of limitation of 
flexion of the leg to 30 degrees is necessary for the grant 
of a 20 percent disability evaluation.  Id.  Evidence that 
flexion of the leg is limited to 15 degrees will result in 
the assignment of a 30 percent disability rating.  Id.  

According to the Diagnostic Code which evaluates impairment 
resulting from limitation of extension of the leg, evidence 
that extension of the leg is limited to 5 degrees warrants 
the assignment of a noncompensable rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  Evidence that extension of 
the leg is limited to 10 degrees will result in the award of 
a 10 percent disability evaluation.  Id.  Evidence of 
limitation of extension of the leg to 15 degrees warrants the 
grant of a 20 percent disability rating.  Id.  Evidence of 
limitation of flexion of the leg to 20 degrees is necessary 
for the award of a 30 percent disability evaluation.  Id.  
Evidence of limitation of extension of the leg to 30 degrees 
will result in the assignment of a 40 percent disability 
rating.  Id.  Evidence of limitation of extension of the leg 
to 45 degrees warrants the grant of a 50 percent disability 
evaluation.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5260 and 5261 contemplate 
limitation of motion of the knee (specifically limitation of 
flexion and extension of this joint).  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
require that problems such as pain on use be specifically 
considered by any examiner charged with evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59.  

The concept of pyramiding requires the avoidance of the 
rating of the same service-connected disability, or the same 
manifestations of a service-connected disorder, under 
different diagnostic codes.  38 C.F.R. § 4.14 (2001).  It is 
possible, though, for a veteran to have separate and distinct 
manifestations from the same injury which would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of separate ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlapping with the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259, 261-62 (1994).  

A.  Left Knee

Initially, the Board notes that the currently awarded 
30 percent rating for the veteran's service-connected left 
knee disability, defined as status post-operative arthrotomy 
and excision of the anterior horn and medial meniscus, 
pursuant to Diagnostic Code 5257, is the highest evaluation 
allowable pursuant to this Diagnostic Code.  See, 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257.  Consequently, a higher 
schedular rating pursuant to this Diagnostic Code cannot be 
granted.  

Diagnostic Code 5257 does not contemplate disability due to 
loss of range of motion.  See, 38 C.F.R. § 4.71a, Diagnostic 
Code 5257.  Thus, in the present case, the Board may consider 
whether separate ratings for the veteran's service-connected 
left knee disability may be awarded based upon evidence of 
limitation of motion of the joint, in addition to the 
instability of his left knee.  See also, VAOPGCPREC 23-97 
(July 1997) (stipulating that, because limitation of motion 
and instability as contemplated by diagnostic code 5257 do 
not overlap, separate evaluations for these symptoms may be 
assigned).  See also Johnson v. Brown, 9 Vet. App. 7, 11 
(1996) (if Diagnostic Codes do not address loss of range of 
motion, the provisions of 38 C.F.R. §§ 4.40 and 4.45, with 
respect to pain, do not apply).  

The Board finds that a separate evaluation for the 
service-connected degenerative joint disease of the veteran's 
left knee may be awarded.  See, Esteban v. Brown, 6 Vet. App. 
259, 261-62 (1994); 38 C.F.R. § 4.14; and VAOPGCPREC 23-97 
(July 1997).  In this regard, the Board notes that X-rays 
taken of the veteran's left knee in November 1998 showed 
moderate degenerative changes in this joint as well as 
moderately severe narrowing of the medial joint compartment 
space of the joint that was consistent with cartilaginous 
degeneration.  

In February 2000, the veteran reported that he continued to 
experience chronic pain in his left knee.  He stated that, at 
that time, he was not interested in surgery.  

The VA joints examination conducted in April 2000 included 
the veteran's complaints of a history of knee pain, weakness, 
easy fatigability, and lack of endurance as well as his 
reports of several flare-ups a day of severe intensity with 
each one lasting one hour, with precipitating factors 
involving physical activities such as walking or standing, 
and with alleviating factors of rest and medication.  

The physical evaluation of the veteran's left knee 
demonstrated no abnormal movements (with the exception of a 
guarding movement of his left knee), tenderness on the medial 
aspect, a noticeable limp on his left leg, flexion from 0 to 
70 degrees, extension from 70 to 0 degrees, and painful 
motion.  Additionally, the examiner explained that the 
veteran's left knee began to hurt at 40 degrees of flexion 
and continued to do so until reaching the maximal flexion of 
70 degrees; that pain, fatigue, weakness, and lack of 
endurance following repetitive use during flare-ups produced 
an additional limitation of motion estimated to be at 30 to 
40 percent; and that the veteran's knee pain had a measurable 
functional impact.  In pertinent part, the examiner diagnosed 
degenerative joint disease of the left knee due to the status 
post-operative arthrotomy and excision of the anterior horn 
of the medial meniscus of the joint.  

A private physical examination conducted in June 2000 
demonstrated moderate restriction of motion in the veteran's 
left knee.  X-rays taken of this joint showed moderately 
advanced arthritic changes.  The examining physician 
diagnosed bilateral knee osteoarthritis.  

Another private physical examination completed by a different 
physician two weeks later in June 2000 revealed moderately 
advanced varus deformities with early flexion contracture, 
painful crepitus with manipulation, an antalgic gait pattern 
which was quite awkward, and some general awkwardness due to 
arthritic deformities.  Based on these examination findings, 
the examining physician concluded that the veteran's knee 
condition has resulted in severe limitation in his physical 
activities.  

In February 2001, the veteran reported that his major problem 
had been persistent left knee pain, that this symptom kept 
him awake at night, and that he had little response to the 
medication that had been prescribed.  Approximately one week 
later in February 2001, the veteran was issued a wheeled 
walker and instructed on its proper use.  The medical 
condition for which this appliance was found to be required 
was the veteran's degenerative joint disease.  

In October 2001, a private physician noted that the veteran's 
severe arthritic degenerative joint disease, particularly of 
his knees, required him to use a walker to ambulate.  The 
physician also indicated that the veteran was using an ACE 
bandage brace for his left knee.  

The Board acknowledges that these recent medical records 
demonstrate severe degenerative joint disease of the 
veteran's left knee and that the severity of this 
service-connected disability requires the use of a walker and 
an ACE bandage knee brace to ambulate.  However, the most 
recent VA examination, which was conducted in April 2000, 
demonstrated flexion from 0 to 70 degrees and extension from 
70 to 0 degrees, and the restriction of motion of the 
veteran's left knee was subsequently described in June 2000 
as moderate.  

These limitation of motion findings do not warrant a 
compensable disability rating under the appropriate 
diagnostic codes which rate impairment resulting from 
limitation of flexion and limitation of extension of the 
knee.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5260 (which 
stipulates that evidence of limitation of flexion of the knee 
to 45 degrees is required for a minimum compensable rating of 
10 percent) and 38 C.F.R. § 4.71a, Diagnostic Code 5261 
(which stipulates that evidence of limitation of extension of 
the knee to 10 degrees is required for a minimum compensable 
rating of 10 percent).  Significantly, however, although the 
limitation of motion of the veteran's left knee joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application in a case such as the 
present one where a noncompensable level of limitation of 
motion is objectively confirmed by findings such as 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A disability rating higher 
than 10 percent cannot be awarded based upon the degenerative 
joint disease, and resulting limitation of motion, of the 
veteran's left knee.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, 5260, and 5261.  

Moreover, the Board notes that the recent evaluations of the 
veteran's left knee have demonstrated consistent complaints 
of chronic left knee pain which have been objectively 
confirmed on examination.  Also, the examiner who conducted 
the most recent VA joints examination in April 2000 expressed 
his opinion that pain, fatigue, weakness, and lack of 
endurance following repetitive use during flare-ups produced 
an additional limitation of motion of the veteran's left knee 
which was estimated to be at 30 to 40 percent and that the 
veteran's knee pain had a measurable functional impact.  
Further, the examining physician who conducted the June 2000 
private evaluation concluded that the veteran's knee 
condition has resulted in severe limitation in his physical 
activities.  

However, based on the pertinent medical evidence, the Board 
concludes that the grant of a 10 percent rating for the 
service-connected degenerative joint disease of the veteran's 
left knee based on a noncompensable level of limitation of 
motion of this joint which is objectively confirmed by 
satisfactory evidence of painful motion, pursuant to 
Diagnostic Code 5003, contemplates any functional impairment, 
pain, and weakness experienced by the veteran as a result of 
this disorder.  In other words, the rating of 10 percent 
assigned to the service-connected degenerative joint disease 
of the veteran's left knee by this decision reflects the 
extent of this joint pain and the related functional 
impairment that he experiences as a consequence of, for 
example, walking or weightbearing.  See DeLuca, 8 Vet. App. 
at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  

B.  Service-Connected Right Knee Disabilities

Throughout the present appeal, the veteran has asserted that 
his service-connected right knee disabilities are more severe 
than the current evaluations indicate.  In support of this 
contention, the veteran has cited a tremendous increase in 
knee pain and instability.  See, e.g, September 2001 travel 
board hearing transcript (T.) at 3-7, 9-12.  

The veteran's service-connected right knee disability 
characterized by lateral instability and crepitus has been 
evaluated as 10 percent disabling pursuant to Diagnostic 
Code 5257.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5257.  
Additionally, the service-connected degenerative joint 
disease of the veteran's right knee has been evaluated as 10 
percent disabling under the provisions of Diagnostic 
Code 5010.  See, 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5010, 5260, 5261.  

1.  Service-Connected Right Knee Disability
Characterized By Lateral Instability And Crepitus

As the pertinent medical records received during the current 
appeal indicate, the symptomatology of lateral instability 
and crepitus, which are associated with the veteran's 
service-connected right knee disability, have been 
objectively confirmed on recent examination.  The crepitus in 
the veteran's right knee, which was found to be less than 
that shown in his left knee, has been described as moderate 
and as being painful on manipulation.  

The second private physical examination completed by a 
different physician two weeks later in June 2000 revealed 
moderately advanced varus deformities with early flexion 
contracture, slight hypertrophic changes along the right 
medial compartments, painful crepitus with manipulation, an 
antalgic gait pattern which was quite awkward, average to 
less-than-average extremity strength, reasonably well heel 
and toe efforts, some general awkwardness due to arthritic 
deformities, and possibly some underlying issues of balance.  
Based on these examination findings, the examining physician 
concluded that the veteran's knee condition has resulted in 
severe limitation in his physical activities.  

In October 2001, a private physician noted that the veteran's 
severe arthritic degenerative joint disease, particularly of 
his knees, requires him to use a walker to ambulate.  The 
physician also indicated that the veteran is using an ACE 
bandage brace for his left knee.  No specific mention was 
made of the need for such an apparatus for the veteran's 
right knee.  

Based on these medical findings of crepitus and instability 
which require the use of a walker to ambulate, the Board 
concludes that the disability attributable to veteran's 
service-connected right knee disability characterized by 
lateral instability and crepitus more nearly approximates the 
criteria required for a 30 percent rating pursuant to 
Diagnostic Code 5257.  38 C.F.R. § 4.7, 4.71a, Diagnostic 
Code 5257 (which stipulates that evidence of knee impairment 
defined as severe recurrent subluxation or lateral 
instability is necessary for the assignment of a 30 percent 
disability rating).  This is the highest evaluation allowable 
pursuant to this Diagnostic Code.  See, 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  Consequently, a higher schedular 
rating pursuant to this Diagnostic Code cannot be granted.  

Further, because Diagnostic Code 5257 does not contemplate 
disability due to loss of range of motion, a disability 
evaluation greater than currently awarded rating of 
20 percent based upon functional loss due to pain is not for 
consideration.  Johnson v. Brown, 9 Vet. App. 7, 11 (1996) 
(if Diagnostic Codes do not address loss of range of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45, with respect to 
pain, do not apply).  In this regard, it is important to 
point out that it is the Diagnostic Code assigned for 
service-connected disability that shows the basis of the 
evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic 
terminology used by medical examiners may be used to describe 
the debility for which a rating is assigned, but it is the 
rating schedule criteria relating to a specific Diagnostic 
Code that matters.  Id.  In other words, rating on the basis 
of symptoms not contemplated by the assigned Diagnostic Code 
is not appropriate.  See VAOPGCPREC 23-97 (July 1, 1997) 
(although a Diagnostic Code for a given disability need not 
include an exhaustive list of symptoms, the use of 
unspecified criteria for rating could produce inconsistent 
evaluations).  

2.  Service-Connected Right Knee Disability
Characterized By Degenerative Joint Disease

As the relevant medical records received during the current 
appeal indicate, the service-connected degenerative joint 
disease of the veteran's right knee has been described as 
severe.  The range of motion of this joint, which includes 
flexion from 0 to 90 degrees and extension from 90 to 0 
degrees, has been described as moderate.  Painful motion has 
also been shown on recent examination.  Most recently, in 
October 2001, the veteran was issued a walker to ambulate due 
to the severe nature of the arthritic degenerative joint 
disease of his knees.  

The Board acknowledges that these recent medical records 
demonstrate severe degenerative joint disease of the 
veteran's right knee and that the severity of this 
service-connected disability requires the use of a walker to 
ambulate.  However, the range of motion of this joint, which 
has been described as moderate, includes flexion from 0 to 
90 degrees and extension from 90 to 0 degrees.  

These limitation of motion findings do not warrant a 
compensable disability rating under the appropriate 
diagnostic codes which rate impairment resulting from 
limitation of flexion and limitation of extension of the 
knee.  See, 38 C.F.R. § 4.71a, Diagnostic Code 5260 (which 
stipulates that evidence of limitation of flexion of the knee 
to 45 degrees is required for just the minimum compensable 
rating of 10 percent) and 38 C.F.R. § 4.71a, Diagnostic 
Code 5261 (which stipulates that evidence of limitation of 
extension of the knee to 10 degrees is required for just the 
minimum compensable rating of 10 percent).  However, although 
the limitation of motion of the veteran's right knee joint is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is warranted in a case such as the 
present one where a noncompensable level of limitation of 
motion is objectively confirmed by findings such as 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  This analysis was the basis 
of the current 10 percent rating assigned to the 
service-connected degenerative joint disease of the veteran's 
right knee.  

Importantly, however, a compensable rating greater than 
10 percent based on the degenerative joint disease, and 
resulting limitation of motion, of the veteran's right knee 
cannot be awarded.  As the Board has discussed in this 
portion of the decision, the recent ranges of motion of the 
veteran's right knee do not warrant even a compensable 
evaluation based on limitation of flexion or limitation of 
extension of this joint.  See, 38 C.F.R. § 4.71a, Diagnostic 
Codes 5260 and 5261.  Further, the pertinent diagnostic codes 
which rate impairment resulting from traumatic and 
degenerative arthritis do not allow for a rating greater than 
10 percent for a noncompensable level of limitation of 
motion, even one which is objectively confirmed by 
satisfactory evidence of painful motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003, 5010. 

The Board acknowledges that the veteran's consistent 
complaints of chronic right knee pain have been objectively 
confirmed on examination.  In addition, the Board notes that 
the examining physician who conducted the second private 
physical examination in June 2000 concluded that the 
veteran's knee condition has resulted in severe limitation in 
his physical activities.  

Importantly, however, based on the pertinent medical 
evidence, the Board concludes that the currently assigned 
10 percent rating for the service-connected degenerative 
joint disease of the veteran's right knee based on a 
noncompensable level of limitation of motion of this joint 
which is objectively confirmed by satisfactory evidence of 
painful motion, pursuant to Diagnostic Code 5003, 
contemplates any functional impairment, pain, and weakness 
experienced by the veteran as a result of this disorder.  In 
other words, the current rating of 10 percent for the 
service-connected degenerative joint disease of the veteran's 
right knee reflects the extent of this joint pain and the 
related functional impairment that the veteran experiences as 
a consequence of walking or weightbearing.  See DeLuca, 
8 Vet. App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 
4.59.  

Because the veteran's claim regarding the service-connected 
degenerative joint disease of his right knee represents an 
appeal from an initial rating for this disability, the Board 
has considered whether a "staged" rating is appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In this 
instance, however, the record does not show varying levels of 
disability and, therefore, does not support the assignment of 
a staged rating.  



ORDER

Restoration of the 30 percent disability rating for the 
service-connected status post-operative arthrotomy and 
excision of the anterior horn and medial meniscus is granted, 
subject to the provisions governing the award of monetary 
benefits.  

A separate 10 percent evaluation for service-connected 
degenerative joint disease of the left knee is granted, 
subject to the provisions governing the payment of monetary 
benefits.  

A 30 percent disability rating for the service-connected 
right knee disability characterized by lateral instability 
and crepitus is granted, subject to the provisions governing 
the payment of monetary benefits.  

A disability evaluation greater than 10 percent for the 
service-connected degenerative joint disease of the right 
knee is denied.  



		
	CONSTANCE B. TOBIAS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

